EXCLUSIVE DISTRIBUTION AND MARKETING AGREEMENT

 
1

--------------------------------------------------------------------------------

 

INDEX


RECITALS
3
DEFINITIONS
4
AGREEMENT
5
1.
Subject of Distribution and Marketing Agreement
5
2.
Required Supplemental Agreements
5
3.
Organization of Distribution and Assignment of Rights and Duties
6
4.
Transfer of authority and Term of the Distribution and Marketing Agreement
7
5.
Independent Entities
8
6.
Expenses and third parties
8
7.
Minimum sales requirements
8
8.
Termination of the Distribution and Marketing Agreement
9
9.
Appearance and marking of the Products
9
10.
Standard terms of sale
10
11.
Purchasing price, cost changes, and shipping conditions
10
12.
Orders
11
13.
Transfer of Products
11
14.
Payments
11
15.
Tendering technical information
11
16.
Market research
12
17.
Confidentiality
12
18.
Technical Support
12
19.
Warranties
12
20.
Limitations on Liability; Indemnity
13
21.
Force majeure
13
22.
Bankruptcy
14
23.
Amendments
14
24.
Entire Agreement
14
25.
Parties’ legal remedies
14
26.
Notices
14
27.
Final provisions
15
28.
Banking Information
15
Signature Page
16
List of Supplemental Agreement Exhibits:
16


 
2

--------------------------------------------------------------------------------

 

RECITALS


a.
Whereas, Innovative Wireless Technologies, Inc. (formerly known as “Bayrock
Ventures, Inc.”) a Delaware corporation (hereinafter referred to as the
“Principal”) holds a leading position in the access to, and sale of, innovative
products and technologies;



b.
Whereas, MechTech, LLC, A California limited liability company (hereinafter
referred to as the “Distributor”) works in advancing the development, marketing,
sales, and licensing of products and technologies worldwide;



c.
Whereas, the Principal has secured intellectual property (hereinafter referred
to as “IP”) required for the production of certain unique products and
technologies (these products and technologies, together with the associated IP,
are hereinafter referred to as the “Products”), which it desires to have
promoted, licensed, and distributed effectively;



d.
Whereas, the Principal anticipates the need for long-term marketing efforts to
be made to effectively establish sales channels for the Products;



e.
Whereas, the Principal desires to rely upon a sole distributor to organize
sales, marketing, licensing and distribution worldwide;



f.
Whereas, the Distributor has certain expertise in technology and has made
contributions to the IP as well as to the Products in general;



g.
Whereas, the Distributor believes it has sufficient economic and technical
background and methods to organize sales, marketing, licensing and distribution
of the Products in such a way that all its obligations set forth in this
Distribution and Marketing Agreement will be fulfilled. If the Distributor does
not have sufficient experience in certain fields of activity, the Distributor
will engage additional experts at the Distributor’s own expense; and



h.
Whereas, the Distributor wishes to sell the Products described below and the
Principal will forward rights of sales, marketing, licensing and distribution
for the Products (hereinafter referred to as the “Market Rights”) under
conditions stipulated by terms of this Distribution and Marketing Agreement.


 
3

--------------------------------------------------------------------------------

 

DEFINITIONS
Distribution and Marketing Agreement- means this Exclusive Distribution and
Marketing Agreement between the Principal and the Distributor.


Distributor- means MechTech, LLC, A California limited liability company.


Effective Date- means the commencement date of the Distribution and Marketing
Agreement, August 6, 2010


Initial Term- means the initial seven year term of this Distribution and
Marketing Agreement.


IP- means intellectual property held by the Principal.


Manufacturer- means any manufacturer contracted by the Principal to manufacture
a Product or some part of a Product.


Market- means all locations where business may be conducted, worldwide.


Market Rights- means rights of sales, marketing, licensing and distribution.


Material Breach- means a failure, intentional or otherwise, to comply with the
terms, conditions, and requirements of this Distribution and Marketing Agreement
and such failure would have a material adverse effect on the business, assets,
liabilities, financial condition or operations of the non-breaching Party. The
Distribution and Marketing Agreement contains an implied covenant of good faith
and fair dealing, the failure of which, intentional or otherwise, shall
constitute an actionable Material Breach.


Net Operating Income- means operating income after operating expenses are
deducted, but before income taxes and interest are deducted.


Parties- means the Principal and the Distributor together.


Principal- means Innovative Wireless Technologies, Inc. (formerly known as
“Bayrock Ventures, Inc.”), a Delaware corporation.


Products- means all of the Principal’s products and technologies, as well as the
associated IP.


Term- means the Initial Term and any subsequent term of this Distribution and
Marketing Agreement.

 
4

--------------------------------------------------------------------------------

 

AGREEMENT


This Exclusive Distribution and Marketing Agreement (the “Distribution and
Marketing Agreement”) is made and entered into as of August 6, 2010 (the
“Effective Date”), by and between MechTech, LLC, A California limited liability
company (hereinafter referred to as the “Distributor”) and Innovative Wireless
Technologies, Inc. (formerly known as “Bayrock Ventures, Inc.”) a Delaware
corporation (hereinafter referred to as the “Principal” and together with the
Distributor, the “Parties”).


NOW, THEREFORE, in consideration of the mutual promises and the covenants and
agreements contained herein and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree to the definitions set forth on page 4, and as follows:



1.
Subject of Distribution and Marketing Agreement



 
1.1.
The Principal grants the exclusive worldwide Market Rights for the Products to
the Distributor, according to the terms and conditions of this Distribution and
Marketing Agreement.



 
1.2.
No other party shall have an agreement with the Principal to buy, sell, license,
or distribute the Products, except with the written consent of the Distributor.



 
1.3.
The Products are listed in the supplemental Product Listing, Pricing and Minimum
Sales Requirement Agreement. Such agreement shall be amended to include any
other products the Principal will develop or acquire in the future, which shall
then be included as Products. The terms of this Distribution and Marketing
Agreement will apply equally to all Products.



 
1.4.
Licensing terms for all Products are identified in the Licensing Agreement.



 
1.5.
The Principal shall keep the Distributor informed about new Products in
development, and the Distributor shall share its knowledge of the Market with
the Principal to help make the Products as attractive as possible to third
parties.



 
1.6.
The Distribution and Marketing Agreement includes all ancillary agreements (the
Supplemental Agreements), as set forth in Section 2 below.



2.
Required Supplemental Agreements



 
2.1.
The Principal will obtain for each Product to be sold pursuant to this
Distribution and Marketing Agreement all necessary government licensing and
customs approvals, at Principal’s cost. The Principal represents that the
Products do not infringe on the intellectual property of third parties, and all
necessary taxes and governmental fees shall have been paid by the Principal on
such Products before the Distributor shall commence selling the Products.
Additionally, prior to commencement of the sales period, the following required
Supplemental Agreements must be reached:


 
5

--------------------------------------------------------------------------------

 

 
2.2.
Licensing Agreement, substantially in the form attached hereto as Exhibit A (the
“Licensing Agreement”);



 
2.3.
Product Listing, Pricing and Minimum Sales Requirement Agreement, substantially
in the form attached hereto as Exhibit B (the “Product Listing, Pricing and
Minimum Sales Requirement Agreement”);



 
2.4.
Product Design and Supporting Documents Specifications Agreement, substantially
in the form attached hereto as Exhibit C (the “Product Design and Supporting
Documents Specifications Agreement”);



 
2.5.
Technical Support and Warranty Agreement, substantially in the form attached
hereto as Exhibit D (the “Technical Support and Warranty Agreement”);



 
2.6.
Non-Disclosure Agreement, substantially in the form attached hereto as Exhibit E
(the “Non-Disclosure Agreement”); and



 
2.7.
Shipping Agreement, substantially in the form attached hereto as Exhibit F (the
“Shipping Agreement”).



3.
Organization of Distribution and Assignment of Rights and Duties



 
3.1.
The Distributor shall have the sole discretion to organize distribution of the
Products within the Market as well as appoint necessary distributors,
sub-distributors, dealers, wholesalers, etc., and assign rights and duties to
such Parties according to the terms of this Distribution and Marketing
Agreement.



 
3.2.
The Distributor shall make reasonable efforts to keep the Principal informed of
any contract negotiations with third parties concerning exclusive rights.



 
3.3.
This Distribution and Marketing Agreement sets forth certain terms for third
parties desiring to act as distributors, sub-distributors, dealers, wholesalers,
etc. Such terms include minimum sales requirements, volume-pricing levels, etc.
If a third party proposes to enter into a distribution agreement or sales
contract with the Distributor involving terms that do not conform to such
standards but are nevertheless attractive, the Distributor will notify the
Principal of the offer.  Together, the Distributor and Principal will agree to
accept or reject the third party’s offer. If such an offer is to be accepted,
the Principal and the Distributor shall make any necessary amendments to this
Distribution and Marketing Agreement to allow the Distributor to enter into such
an agreement.



 
3.4.
The Principal will receive a copy of each distribution agreements or sales
contracts signed between the Distributor and any third parties, once it has been
finalized.



 
3.5.
Any third party desiring an exclusive right for a Product or range of products
may be required by the Distributor to pay an upfront fee in exchange for that
right. This upfront fee would be in addition to any amounts paid for Products.
If in the Distributor’s sole discretion such fees are necessary and are paid,
such fees shall be shared between the Distributor and the Principal according to
the following percentages:


 
6

--------------------------------------------------------------------------------

 

 
a)
In the first year, [*********************]1 to the Distributor, and
[*************] to the Principal until Distributor has received an aggregate of
[*********************] with respect to such fees. Thereafter, the fee split
shall be: [*************] to the Distributor, and [*****************] to the
Principal.

 
b)
In the second year, [*************] to the Distributor, and [*************] to
the Principal until Distributor has received an aggregate of [*************]
with respect to such fees. Thereafter, the fee split shall be: [*************]
to the Distributor, and [*************] to the Principal.

 
c)
In the third year and every year thereafter, [*************] to the Distributor,
and [*************] to the Principal.



The Principal agrees that the Distributor should share in such upfront fees, to
help cover marketing costs and to encourage the Distributor to aggressively
pursue such distribution agreements or sales contracts. Since costs are
currently unknown and may be subject to change, the schedule and percentages set
forth in 3.5a, 3.5b, 3.5c shall be reviewed on an annual basis and may be
adjusted with the written agreement of both Parties.


4.
Transfer of authority and Term of the Distribution and Marketing Agreement



 
4.1.
This Distribution and Marketing Agreement may not be transferred or assigned by
the Distributor without the prior written consent of the Principal; provided,
however, that the Distributor shall be permitted to assign this Distribution and
Marketing Agreement to any entity that the Distributor directly or indirectly
controls, or is under common control with the Distributor without such consent.



 
4.2.
If Pavel Alpatov intends to, or he is aware that Sergei Mironichev intends to,
either to sell more than fifty percent (50%) of his individual shares of the
Principal, or to withdraw from full-time, active involvement in the Principal,
he shall notify the Distributor within 30 days of such decision.  Pavel Alpatov
agrees and acknowledges that any such a transfer or withdrawal by himself may
not be consummated until not less than 90 days after actual receipt of notice by
the Distributor.



 
4.3.
Any transfer or assignment of the Distribution and Marketing Agreement will not
extend or alter the sales period or change the terms of the Distribution and
Marketing Agreement, without the prior written agreement of the Parties.



 
4.4.
The Distribution and Marketing Agreement will begin on the Effective Date and
will continue for a seven (7) year period (the “Initial Term”).  Provided that
the Distributor complies with the terms of this Distribution and Marketing
Agreement, the Principal agrees that the Distributor shall have the option to
renew this Distribution and Marketing Agreement for an additional seven-year
period (the Initial Term and any extension thereof are collectively referred to
herein as the “Term”).

 

--------------------------------------------------------------------------------

1 Confidential Treatment has been requested with respect to the information
contained in the [***] marking.  Such portions have been omitted from the filing
and have been filed separately with the Securities and Exchange Commisison.

 
7

--------------------------------------------------------------------------------

 

 
4.5.
In the event of a Material Breach of this Distribution and Marketing Agreement
by either Party, the non-breaching Party may terminate this Distribution and
Marketing Agreement by giving the breaching Party written notice; provided,
however that such termination shall only be effective if the breaching party
fails to cure such breach within ninety (90) days of receiving notice of the
existence thereof.



5.
Independent Entities



 
5.1.
The Distributor shall accurately represent itself as an independent business
entity with all the rights and duties established by this Distribution and
Marketing Agreement. The Distributor is not an employee of the Principal. The
Distributor shall not falsely claim to represent the Principal or any
manufacturer of the Products (a “Manufacturer”).



 
5.2.
No Manufacturer or the Principal is liable for any independent decisions or
statements made by the Distributor. The Manufacturers and the Principal shall
not be required to sign contracts with third parties or fulfill any obligations
with third parties beyond what is set forth in this Distribution and Marketing
Agreement.



6.
Expenses and third parties



 
6.1.
All expenses, liabilities, and costs of the Distributor associated with its
obligations under the Distribution and Marketing Agreement and its activities
are imposed on the Distributor in full and shall be the Distributor’s sole
responsibility.



 
6.2.
All expenses, liabilities, and costs of the Principal associated with its
obligations under the Distribution and Marketing Agreement and its activities
are imposed on the Principal in full and shall be the Principal’s sole
responsibility.



 
6.3.
Unless stipulated otherwise in the Distribution and Marketing Agreement, there
is no liability for either Party with respect to unforeseen obligations, and the
Principal shall not grant any guarantee to any of the third parties involved by
the Distributor to fulfill obligations of the Distribution and Marketing
Agreement except as herein provided.



 
6.4.
The Principal shall have the sole discretion to obtain required transport for
means of transportation of the Products as well as insurance and legal services
for required legal needs and insurance coverage. The Distributor shall not
perform or contract export and import operations. The Principal shall contract
technical support companies for means of providing required technical support.



7.
Minimum sales requirements



 
7.1.
The Distributor shall endeavor to maximize sales of Products. Recognizing that
it will take time to build demand in the market and form effective sales
channels, the Principal shall not impose any specific performance benchmarks for
the Distributor during the Term of this Distribution and Marketing Agreement.


 
8

--------------------------------------------------------------------------------

 

 
7.2.
During the Term of this Distribution and Marketing Agreement, third parties such
as distributors, dealers, wholesalers, etc. desiring to buy the Products at
volume-pricing levels shall sign sales contracts with the Distributor. (See
Section 11.3 for more details.)



 
7.3.
If a third party engaged in a sales contract fails to make the required minimum
sales specified by its contract, the Distributor shall reserve the right to
revoke any sales or distribution rights granted and collect any penalties due
under the terms of that contract. Penalty amounts less than or equal to the
costs of collection shall be retained by the Distributor. Penalty amounts
exceeding the costs of collection shall be shared between the Principal and the
Distributor, with [******************]2 paid to the Principal and
[******************] paid to the Distributor.



 
7.4.
Revocation of any third parties’ sales contracts will not affect the
Distributor’s Market Rights, provided the Distributor has not breached the terms
of this Distribution and Marketing Agreement.



 
7.5.
If the contract rights of any third party are to be revoked because of a failure
to meet minimum sales requirements, written notice shall be given by the
Distributor to the Principal fifteen (15) days in advance.



8.
Termination of the Distribution and Marketing Agreement



 
8.1.
Termination of this Distribution and Marketing Agreement for any reason shall
not negate payment obligations of the Parties as set forth herein. The Parties
will pay, within ninety (90) days after the effective date of termination, all
amounts owing to each other prior to the termination date.



 
8.2.
Upon termination of this Distribution and Marketing Agreement, the Distributor
shall not sign any new sales contracts or represent themselves as current
Distributors of the Products.



9.
Appearance and marking of the Products



 
9.1.
The Principal is responsible for the production of the Products as well as costs
associated with the Products’ designs, packaging, language interfaces, and
manuals in accordance with industry standards in the Market. The Distributor and
the Principal shall enter into the Product Design and Supporting Documents
Specifications Agreement, establishing the required design and packaging
characteristics. Such agreement shall be amended to include any other products
the Principal will develop or acquire in the future, which shall then be
included as Products.




--------------------------------------------------------------------------------

2 Confidential Treatment has been requested with respect to the information
contained in the [***] marking.  Such portions have been omitted from the filing
and have been filed separately with the Securities and Exchange Commisison.

 
9

--------------------------------------------------------------------------------

 

10.
Standard terms of sale



10.1.
The terms of sale of the Products are regulated by this Distribution and
Marketing Agreement and the Supplemental Agreements, including, but not limited
to, the Product Listing, Pricing and Minimum Sales Requirement Agreement and the
Shipping Agreement.



11.
Purchasing price, cost changes, and shipping conditions



11.1.
The Distributor shall use commercially reasonable efforts to acquire the most
favorable sales terms from third parties including with respect to Product
price, sales quantity, terms of payment and terms of shipment.



11.2.
The price paid for each Product with respect to the volume of an order is
determined by both Parties in the Product Listing, Pricing and Minimum Sales
Requirement Agreement.



11.3.
Third parties engaged in distribution or sales shall be obligated to buy
Products at the volume-pricing levels set forth in the Product Listing, Pricing
and Minimum Sales Requirement Agreement.



11.4.
The Parties’ costs (including but not limited to marketing, shipping, insurance,
legal, production and service costs) are unknown at this time, and may vary
during the Term. The Parties desire to establish pricing levels and percentages
which are reasonable and profitable for both the Principal and Distributor.
Specifically, the financial objective is to split of the Net Operating Income
from Product sales in such a way that [**********]3 goes to the Distributor and
[**********] goes to the Principal. With this aim in mind, the Parties agree:

 
a)
For the purpose of starting sales of the Products, the Parties will set initial
Product pricing levels for third parties in the Product Listing, Pricing and
Minimum Sales Requirement Agreement. Amendments to Product pricing levels shall
apply to all future contracts with third parties, but will not change the
Product pricing in any current contract with a third party unless the contract
provides for such a change.

 
b)
Because many costs are unknown at this time, the Parties agree to review the
pricing levels established in 11.4a and the percentage rate established in 11.4c
and the relevant costs on a quarterly basis for the first year and at least a
semiannual basis in the second year. For the remainder of the Term, a review
shall occur on at least an annual basis. Any adjustments to the pricing levels
or the percentage rate will be set forth in amendments to the Product Listing,
Pricing and Minimum Sales Requirement Agreement.

 
c)
Until a review of costs is completed, the price paid by the Distributor to the
Principal for each Product shall be [**********] of the Product price paid to
and received by the Distributor from third parties.

 

--------------------------------------------------------------------------------

3 Confidential Treatment has been requested with respect to the information
contained in the [***] marking.  Such portions have been omitted from the filing
and have been filed separately with the Securities and Exchange Commisison.

 
10

--------------------------------------------------------------------------------

 

 
d)
The percentage rate established in 11.4c may be adjusted only if both Parties
agree. Any such adjustment shall reflect the principle in 11.4 and be based on a
review of costs, and Parties shall agree regarding what costs should be included
or excluded for the purposes of the adjustment.



11.5.
Time conditions of shipping shall be determined by both Parties and shall be set
forth in the Shipping Agreement for each Product and according to order
specification.



12.
Orders



12.1.
All orders will be forwarded to the Principal in written form. Every such order
should have information sufficient to determine the type of the Product. The
Principal shall confirm an order in written form within five (5) business days
from date of receipt of order. The Distributor may cancel the order within
forty-eight (48) hours after receiving notice of the delivery date if the date
is not reasonably acceptable to the Distributor. Time expectations for shipping
will be established in the Shipping Agreement.



13.
Transfer of Products



13.1.
The Products shall be transferred to the Distributor by the Principal at a
mutually agreed-upon location. Such delivery terms shall be set forth the
Shipping Agreement.



13.2.
Title and risk of loss will transfer when delivery is made at the agreed-upon
location.



13.3.
When warranty services (as described in Section 20) are being applied, the cost
of transportation shall be paid pursuant to the terms set forth in the Technical
Support and Warranty Agreement.



14.
Payments



14.1.
Payments for the Products shall be made according to the terms set forth in the
Product Pricing Agreement and the Shipping Agreement.



15.
Tendering technical information



15.1.
The Principal shall provide the Distributor with any documents concerning the
Products as well as any documents necessary for sales within the Market
requested by the Distributor, without cost to the Distributor.



15.2.
The Principal shall, without prior request from the Distributor, tender any new
technical information such as performance charts and new functions of all
products according to Product Specification to the Distributor.



15.3.
The Principal shall inform the Distributor no less than ninety (90) calendar
days in advance of any planned changes in any performance of the Products. Such
changes may apply to future sales of the Products, but will not apply to any
current sales or distribution contract for the Products unless the contract
provides for such a change. Changes that may materially affect current contracts
with third parties must be agreed upon by both the Principal and the Distributor
prior to implementation in shipments.


 
11

--------------------------------------------------------------------------------

 

15.4.
All changes in performance or function of the Products must conform to previous
standards so as to avoid breaching contracts with third parties. In the event of
nonconforming changes to Products that have existing contractual agreements with
third parties, Principal must request approval from the Distributor who will
request approval from the third parties before implementing any changes that
could breach any contract.



16.
Market research



16.1.
The Distributor agrees to share market research information with the Principal
about the market conditions and actions taken by possible competitors. If
necessary, the Distributor shall provide the Principal with general brochures
and or photographs of competing products.



16.2.
With respect to the information set forth in Section 17.1 above, the Distributor
shall report to the Principal every quarter.  In special cases where
intervention may be required, the Distributor shall promptly provide additional
information to the Principal at the Principal’s expense.



17.
Confidentiality



17.1.
Parties shall enter into the Non-Disclosure Agreement which will contain
definitions of the confidential information, its value and the responsibility of
the Parties for non-disclosure.



18.
Technical Support



18.1.
The Principal shall provide required technical expertise within the Market by
creating and maintaining a Service Center (as defined in the  Technical Support
and Warranty Agreement) and will be responsible for training and consulting
Service Center employees (as well as distance training).  The details of this
arrangement shall be set forth in the Technical Support and Warranty Agreement
between the Distributor and the Principal.



19.
Warranties



19.1.
The Products shall conform to technical conditions, functionality, technical
requirements and be in accordance with all agreed-upon standards. The Principal
shall provide a warranty for each Product or range of Products as set forth in
the Technical Support and Warranty Agreement.



19.2.
In any case, the Distributor will not be liable for costs involved in fulfilling
warranty services, provided that the Distributor has not promised third parties
more than what the Principal has promised hereunder. Furthermore, any
obligations of warranty that the Distributor may have under the law, whether
anticipated or unanticipated, shall be paid for by the Principal.


 
12

--------------------------------------------------------------------------------

 

19.3.
In the event of defective Product, customers must seek remedy through the
Principal’s Service Center. If the Service Center determines the Product to be
defective, it will repair or replace it at no charge during the warranty period.
If the Product warranty has expired, the customer will need to cover the cost of
Product repair or replacement.



19.4.
With respect to Products forwarded to the Distributor by the Principal which do
not meet specifications, the Distributor shall have the following options:



 
·
The Principal can immediately replace the Products, which do not meet the
complete Product requirements with Products that do meet such requirements; or



 
·
The Distributor may choose to accept the delivered products.



19.5.
Products are considered accepted if the Distributor does not inform the
Principal of its refusal to accept such Products within thirty (30) calendar
days from receipt of the defective Products. Failure to inform the Principal of
refusal to accept the Products does not negate the warranty period.



20.
Limitations on Liability; Indemnity



20.1.
The Distributor shall not forward any warranty to third parties other than the
Principal’s warranty stipulated by the Distribution and Marketing Agreement. The
Principal shall not be liable for any warranty obligations set by the
Distributor which exceed or differ from the Principal’s warranty. After the
expiration of the warranty period, technical support will be available to
customers as a fee service.



20.2.
In the event that the Distribution and Marketing Agreement is terminated, the
Distributor will not be responsible for further support for the Product(s).



20.3.
Each Party shall provide a certificate of insurance for product liability,
insured accidents, protection of incorporeal rights within the Market, and
related coverage with the Manufacturer, Principal, and Distributor as named
insured on the policy within the Market.



20.4.
The Principal shall indemnify the Distributor in the event the Distributor is
sued for patent infringement, product liability, warranty, negligence or any
other reason related to the Products.



21.
Force majeure



21.1.
Neither the Principal nor the Distributor and shall be liable for delay of
delivery of the Products or any of its components in the order due to force
majeure, including natural disasters, fire, damage, military occupation, energy
crisis, legal restriction, war, civil unrest, national prohibition, and other
events which cannot be foreseen by the Parties.


 
13

--------------------------------------------------------------------------------

 

22.
Bankruptcy



22.1.
In addition to the right of the Principal to terminate this Distribution
Agreement as set forth above, either Party have the right to terminate this
Distribution Agreement by written notification to such Party in cases of
insolvency, liquidation or bankruptcy of the other Party.



23.
Amendments



23.1.
Alterations or amendments to the Distribution and Marketing Agreement will be
effective only if all named Parties agree and they are in written form.



24.
Entire Agreement



24.1.
This Distribution and Marketing Agreement, combined with the Supplemental
Agreements, Appendices and any Exhibits referenced herein, constitutes the
entire agreement between the Parties in connection with the subject matter of
the Distribution and Marketing Agreement, and it incorporates, replaces and
supersedes all prior agreements, promises, proposals, representations,
understandings and negotiations, written or not.



25.
Parties’ legal remedies



25.1.
The Principal and the Distributor shall agree about the measures which should be
taken in the Market against imitation of the Products or against bona fide
competition.



25.2.
The Principal reserves the right, in its sole and absolute discretion, to make
decisions about pursuing any claims and protecting its right against any third
party that may infringe on its rights, and the responsibility and costs thereof
shall be the Principal’s. The Distributor retains its rights to take measures to
protect its interests at its own cost.



25.3.
Any dispute or claim hereunder between the named Parties shall be resolved by
binding arbitration before the American Arbitration Association in San Diego,
California under the laws of the State of California. This shall be the
exclusive remedy between the Parties, and both parties hereby give up any rights
to trial by jury, court, appeal, or any other judicial mechanism for resolving
disputes.



26.
Notices



26.1.
All notices under this Distribution and Marketing Agreement should be delivered
by email or sent by fax to the following addresses:



Distributor:
MechTech, LLC
Address: P.O. Box 7103, Rancho Santa Fe, CA 92067
Email: mechling@gmail.com
Fax: (858) 777-3426

 
14

--------------------------------------------------------------------------------

 

Principal:
Innovative Wireless Technologies, Inc.
Address: 306 N. West El Norte Pkwy, Escondido, CA 92026
Email: palpatov@mail.ru
Fax:


26.2.
The Parties shall exchange corporate addresses and bank information (bank name,
address, account number and wiring information) as requested in Section 29
below. If addresses and or banking details are altered, Parties shall officially
inform each other in a timely manner.



27.
Final provisions



27.1.
Each Party shall execute two identical copies of this Distribution and Marketing
Agreement in English (one for each Party).



27.2.
Each party may make copies and translations of the Distribution and Marketing
Agreement for its needs but only the copies of the Distribution and Marketing
Agreement which have been signed by the Parties’ own hand are considered
authentic.



27.3.
This Distribution Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.



28.
Banking Information



28.1.
The Parties will provide up-to-date bank information (bank name, address,
account number and wiring information) necessary to do business with each other.



[Signature page to follow]

 
15

--------------------------------------------------------------------------------

 

Signature Page
IN WITNESS WHEREOF, the parties have executed or caused this Distribution
Agreement to be executed as of the Effective Date set forth above.

 
Distributor:
 
Principal:
     
MechTech, LLC
 
Innovative Wireless Technologies, Inc.
     
By:
 
By:
     
/s/ Nicholas D. Mechling
 
/s/ Pavel Alpatov
Nicholas D. Mechling,
 
Pavel Alpatov
Chief Executive Officer
 
Chief Executive Officer
     
And:
         
/s/ Christopher D. Mechling
   
Christopher D. Mechling,
   
Chief Operating Officer
             
/s/ Pavel Alpatov
   
Pavel Alpatov, individually



List of Supplemental Agreement Exhibits:


Exhibit A:
Licensing Agreement
Exhibit B:
Product Listing, Pricing and Minimum Sales Requirement Agreement
Exhibit C:
Product Design and Supporting Documents Specifications Agreement
Exhibit D:
Technical Support and Warranty Agreement
Exhibit E:
Non-Disclosure Agreement
Exhibit F:
Shipping Agreement


 
16

--------------------------------------------------------------------------------

 

EXHIBIT A


LICENSING AGREEMENT


This Licensing Agreement is made and entered into as of August 6, 2010 (the
“Effective Date”), by and between MechTech, LLC, A California limited liability
company and Innovative Wireless Technologies, Inc. (formerly known as “Bayrock
Ventures, Inc.”) a Delaware corporation (together with the MechTech, hereinafter
referred to as the “Parties”).


The purpose of this document is to supplement the Exclusive Distribution and
Marketing Agreement between MechTech, LLC and Innovative Wireless Technologies,
Inc., in which exclusive Market Rights for the Products were granted to
MechTech, LLC.


The Parties agree to add licensing terms for third parties to this agreement
over time and as needed. Not as limitation but for example, the Parties will
agree on end-user licensing terms, OEM licensing terms, developer licensing
terms, etc.


MechTech, LLC, shall not give any right to third parties that exceeds the
licensing terms set forth in this Licensing Agreement.


In Witness Whereof, the parties hereto have executed this Licensing Agreement as
of the date set forth in the first paragraph hereof.


MechTech, LLC
 
Innovative Wireless Technologies, Inc.
     
By:
 
By:
     
/s/ Nicholas D. Mechling
 
/s/ Pavel Alpatov
Nicholas D. Mechling,
 
Pavel Alpatov
Chief Executive Officer
 
Chief Executive Officer
     
And:
         
/s/ Christopher D. Mechling
   
Christopher D. Mechling,
   
Chief Operating Officer
   


 
17

--------------------------------------------------------------------------------

 

EXHIBIT B


PRODUCT LISTING, PRICING AND MINIMUM SALES REQUIREMENT AGREEMENT


This Product Listing, Pricing and Minimum Sales Requirement Agreement is made
and entered into as of August 6, 2010 (the “Effective Date”), by and between
MechTech, LLC, A California limited liability company and Innovative Wireless
Technologies, Inc. (formerly known as “Bayrock Ventures, Inc.”) a Delaware
corporation (together with the MechTech, hereinafter referred to as the
“Parties”).


The purpose of this document is to supplement the Exclusive Distribution and
Marketing Agreement between MechTech, LLC and Innovative Wireless Technologies,
Inc., in which exclusive Market Rights for the Products were granted to
MechTech, LLC.


This Product Listing, Pricing and Minimum Sales Requirement Agreement shall be
regularly updated to include the Principal's full range of Products.


Any changes to the pricing of Products or to minimum sales requirements for
third parties under this agreement shall require the written consent of both
Parties. The parties agree to review Product pricing levels and also fix minimum
sales  requirements for third parties seeking exclusive rights after a period of
research.


In Witness Whereof, the parties hereto have executed this Product Listing,
Pricing and Minimum Sales Requirement Agreement as of the date set forth in the
first paragraph hereof.


MechTech, LLC
 
Innovative Wireless Technologies, Inc.
     
By:
 
By:
     
/s/ Nicholas D. Mechling
 
/s/ Pavel Alpatov
Nicholas D. Mechling,
 
Pavel Alpatov
Chief Executive Officer
 
Chief Executive Officer
     
And:
         
/s/ Christopher D. Mechling
   
Christopher D. Mechling,
   
Chief Operating Officer
   


 
18

--------------------------------------------------------------------------------

 
 
Product Listing, Pricing and Minimum Sales Requirement Agreement Exhibit B.A1
 
IP Listing
Below is a list of current IP. Whenever the Principal acquires further IP, it
will be added to this agreement.


PATENTS
 
Application No.
 
Filing Date
[**********]4
 
[**********]
 
[**********]
[**********]
 
[**********]
 
[**********]
[**********]
 
[**********]
 
[**********]
[**********]
 
[**********]
 
[**********]
[**********]
 
[**********]
 
[**********]
[**********]
 
[**********]
 
[**********]
[**********]
 
[**********]
 
[**********]
[**********]
 
[**********]
 
[**********]
[**********]
 
[**********]
 
[**********]
         
TRADEMARKS
       
“IWT”
 
85/006,796
 
April 5, 2010
“IWT” (stylized and/or with design)
 
85/006,806
 
April 5, 2010
“INNOVATIVE WIRELESS TECHNOLOGIES”
  
85/006,807
  
April 5, 2010

 

--------------------------------------------------------------------------------

4 Confidential Treatment has been requested with respect to the information
contained in the [***] marking.  Such portions have been omitted from the filing
and have been filed separately with the Securities and Exchange Commisison.

 
19

--------------------------------------------------------------------------------

 

Product Listing, Pricing and Minimum Sales Requirement Agreement Exhibit B.A2
 
Current Product Listing
Below is a list of Products currently available for sale. Whenever the Principal
finishes development of another Product, it will be added to this agreement.


PRODUCTS
Smart Tactical Light Products
ST WML
Wireless Retrofit End-Cap for Incandescent and Xenon Tactical Lights
    
Smart Battery Products
Smart Battery Wireless Remote Retrofit System (SB WRRS) for Night Vision Scopes

 
 
20

--------------------------------------------------------------------------------

 
 
Product Listing, Pricing and Minimum Sales Requirement Agreement Exhibit B.A3
 
Product Pricing
 
Pricing below is for reference and the Distributor will not sell Products for
less than [***]5 of the retail pricing or [***] of the Dealer pricing below
without notification to Principal. The initial cost of the product to the
Distributor will be [***] of the sale price and may be subject to change during
the course of the Term according to the terms of Section 11.4 of the
Distribution and Marketing Agreement.


Product Name
 
Retail
 
Dealer
         
ST WML
(without Throw Lever Mount or IR head)
 
[***]
 
[***]
         
ST WML Throw Lever
(without IR head)
 
[***]
 
[***]
         
ST WML Throw Lever with IR
 
[***]
 
[***]
         
ST WML Propack
 
[***]
 
[***]
         
Wireless Retrofit End Cap (Lights)
 
[***]
 
[***]
         
SB WRRS
  
[***]
  
[***]

  

--------------------------------------------------------------------------------

5 Confidential Treatment has been requested with respect to the information
contained in the [***] marking.  Such portions have been omitted from the filing
and have been filed separately with the Securities and Exchange Commisison.
 
21

--------------------------------------------------------------------------------


 
EXHIBIT C


PRODUCT DESIGN AND SUPPORTING DOCUMENTS SPECIFICATIONS AGREEMENT


This Product Design and Supporting Documents Specifications Agreement is made
and entered into as of August 6, 2010 (the “Effective Date”), by and between
MechTech, LLC, A California limited liability company and Innovative Wireless
Technologies, Inc. (formerly known as “Bayrock Ventures, Inc.”) a Delaware
corporation (together with the MechTech, hereinafter referred to as the
“Parties”).


The purpose of this document is to supplement the Exclusive Distribution and
Marketing Agreement between MechTech, LLC and Innovative Wireless Technologies,
Inc., in which exclusive Market Rights for the Products were granted to
MechTech, LLC.
 
This Product Design and Supporting Documents Specifications Agreement shall be
updated regularly to include documentation for all available Products.


In Witness Whereof, the parties hereto have executed this Product Design and
Supporting Documents Specifications Agreement as of the date set forth in the
first paragraph hereof.


MechTech, LLC
 
Innovative Wireless Technologies, Inc.
     
By:
 
By:
     
/s/ Nicholas D. Mechling
 
/s/ Pavel Alpatov
Nicholas D. Mechling,
 
Pavel Alpatov
Chief Executive Officer
 
Chief Executive Officer
     
And:
         
/s/ Christopher D. Mechling
   
Christopher D. Mechling,
   
Chief Operating Officer
   



 
22

--------------------------------------------------------------------------------

 
  
Product Design And Supporting Documents Specifications Agreement Exhibit C.A1
 
SMART TACTICAL WEAPON MOUNTED LIGHT (ST WML)



The ST WML gives Soldiers the capability to employ a white light that is small
and lightweight and can be weapon-mounted or hand-held.  When weapon-mounted,
the ST WML provides Soldiers the capability to identify targets accurately when
using the weapon during periods of darkness or limited visibility, even
underwater.


The ST WML works with the following weapons: M16A4 modular weapons, M4/M4A1,
M249, and M240B.  It can also be mounted on a U.S. Army Standard Rail
(MIL-STD-1913) using an interface device.


The ST WML currently has a fixed beam with 8 brightness levels to choose from
that allows illumination of a 20x30x8 foot darkened room or enclosure and has a
facial recognition range of at least 20 meters, 25 meters inside a darkened room
or enclosure. The system has the ability to accept different light heads which
we have manufactured including narrow or wide beam white light, IR, UV or
colored LED.


The ST WML itself weighs 3 oz. With batteries, mounting mechanism and remote
capability it weighs less than 10 oz. (remote is wireless). The ST WML is
compatible with (does not interfere with) appropriate day/night optics, aiming
lights and other weapon accessories.


The ST WML has dual activation controls, i.e. an on/off switch located on the
device housing and a wireless remote control switch. The system has both
constant on/off and momentary light capabilities which includes a remote
momentary capability. A full-off control is also provided on the device housing
which will prevent activation controls from functioning.


The system operates on two replaceable CR123A batteries. The remote-control
device uses an internal CR2032 battery that lasts through 5,000 uses. Battery
performance with the light constantly on at maximum brightness is 3 hours. At
the lowest brightness setting, the battery will last for up to 200 hours. When
the system is remote controlled some battery performance is discharged even if
the light is off. In this mode the light will remain ready to activate for at
least 20 days. The operational temperature range for the ST WML is -40o F to
+185o F.


The ST WML includes a detachable lens cover/dust cover, protecting the lens from
particulate matter, scratches and the body from accidental damage.


The ST WML has infrared (IR) capability and can be easily mounted and dismounted
by the individual Soldier without special tools.


The ST WML should be capable of being used when Soldiers are wearing the Army
issued black leather glove with wool insert and is compatible with NBC
operations and with the full ensemble of Mission Oriented Protective Posture
(MOPP) 4 gear when worn by the Soldier in any NBC environment. The ST WML
provides for one-handed, ambidextrous operation.


The ST WML has a blast-proof hermetic frame with anodized exterior (aerospace
aluminum) and is capable of being dropped from 5 feet, without impacting
operational capability. The ST WML is capable of being immersed in 100 feet (30
meters) of water and will operate in 5-100% relative humidity without
degradation of capability.


 
23

--------------------------------------------------------------------------------

 
 
Product Design And Supporting Documents Specifications Agreement Exhibit C.A1
 
SMART TACTICAL WEAPON MOUNTED LIGHT (ST WML)
Package Contents
ST WML Tactical light
ST WML Remote Switch
ST WML IR Head
Mounting Sleeve
Dust Cover
Picatinny Rail Mount
Two CR123 Batteries
Velcro Remote Mounting Strips
Alcohol Prep-pad



Tactical Light Specifications
Levels of Brightness:
8 levels
Lumen Range (White Light):
3 lumens (lowest setting) to 120 lumens (highest setting)
Battery life at lowest brightness setting:
200 hours
Battery life at highest brightness setting:
3 hours
Battery life when RF receiver is active and light is off:
20 days
Alternate Light Heads
Quick-changeable infrared light head included;
ultraviolet and other light heads available on request
Waterproof:
Fully functional 100 ft (30 meters) underwater
Remote control range (above water):
20 ft between controller and light
Remote control range (under water):
6 ft between controller and light
Operational temperature range:
From -40° F to +185° F
Construction
Blast-proof hermetic frame with anodized exterior;
aerospace aluminum
Device weight (without batteries)
3 ounces
Battery type:
CR123A
Number of Batteries:
2 batteries



RF Remote Control Unit Specifications
Operating frequency:
2400 mhz
Battery life:
Battery lasts through 5,000 uses
Battery type:
CR2032
Number of Batteries:
1 battery



Battery Installation Instructions:
With the tactical light off unscrew the LED Head. Insert CR123 batteries with
the + visible and facing up. Screw on the LED or IR head.


On/off and light levels
To turn on or off the tactical light press and release the end-cap button once.
For adjustment of the tactical light’s intensity (start from the off position)
press and hold down the end-cap button until the tactical light beam adjusts to
the desired level then release.  After changing the intensity of the light you
can still use the remote switch to turn on or off the tactical light. To reset
the light’s intensity level press the end-cap button twice quickly and release.


Remote Activation Instructions:
With the tactical light on and the remote nearby, press and hold the end-cap
button until it flashes once.  The uniquely paired remote should now be
activated and you can operate the light remotely with it up to twenty feet.  To
deactivate the remote you perform the same action starting with the tactical
light on, holding until it flashes two times. 


Remote Installation on a Weapon 
Prep the installation location with alcohol. Affix the soft Velcro strip to the
body of the weapon in the location of your choice.  Attach the hook side of the
Velcro to the remote switch. Fix the remote switch to the Velcro that you have
place on the weapon.


White LED to IR
Deactivate the remote control and turn off the tactical light. Unscrew the white
LED head and replace it with the IR head. Once the IR head is secured on the
tactical light you can use the device by end-cap button or (after activation)
the remote switch.


Full off control
To activate the “full off control” (first turn on the tactical light) press and
the end-cap button for 8-10 seconds until the flashlight flashes once.


To return the light to normal function press and hold the end-cap button and
hold for 8-10 seconds until it flashes once.
 
24

--------------------------------------------------------------------------------


 
WARNINGS - Do not use the full off control while replacing batteries. Do not
remove the end-cap while the remote is activated.

 
25

--------------------------------------------------------------------------------

 
 
Product Design And Supporting Documents Specifications Agreement Exhibit C.A2
 
Wireless Retrofit End-Cap
The Wireless Retrofit End-Cap will add Smart Tactical Light functionality to
your current tactical light. The Wireless Retrofit End-Cap works with virtually
all Xenon/Incandescent Tactical Lights, as well as many LED tactical
lights.  Simply replace the end-cap of your tactical light with our Wireless
Retrofit End-Cap to make the upgrade.


The Wireless Retrofit End-Cap adds these features to your tactical light:
·           Wireless remote control of the tactical light, as well as standard,
manual control
·           Adjustable Brightness Controls with 8 levels of brightness to choose
from


Wireless Remote Control
The Wireless Retrofit End-Cap enables wireless remote activation/deactivation of
your tactical light by means of a small remote-control device which can be
conveniently attached to any location on your weapon. The remote-control device
can be positioned at a distance of up to 6 feet (2 meters) away; and is uniquely
paired with the Wireless Retrofit End-Cap, so that shared use of components from
different packages is impossible. All of our electronics have been rigorously
field-tested, and our wireless remote-control system is so reliable, it will
even function under water. Also the Wireless Retrofit End-Cap is designed to be
very energy-efficient in all modes of operation, and allows remote control
features to be switched on or off as desired, for additional energy savings.
Our Wireless Retrofit End-Cap allows you to upgrade existing tactical lights you
may own, saving you the cost of a new tactical light.


Built-in Brightness Controls
At the touch of a button on the end-cap, you can adjust the brightness of your
tactical light to save power or reduce your visibility.


Energy Efficiency
In order to operate, the Wireless Retrofit End-Cap uses power from the batteries
inside your tactical light. Therefore, when the Wireless Retrofit End-Cap is in
remote-control mode, some power will be discharged even if the light is off. In
this mode, your light will remain ready to activate for approximately 20 days.
The remote-control device uses a lithium battery- CR1632. Battery lasts through
1500 uses.


Optional Strobing Light Feature
The intense, bright white light from a good quality tactical light can blinding
to the direct beholder, and can be very useful in tactical situations. Add a
disorienting strobing effect to this powerful white light and it becomes an even
more effective tactical device.
Or, if you are using an infrared tactical light, by adding the strobe feature,
you gain the advantage of having an infrared strobe light. With night vision
goggles you can quickly and discreetly identify team members and their locations
using an infrared strobe, and the strobe is also effective as an emergency
locator beacon.

 
26

--------------------------------------------------------------------------------

 
 
Product Design And Supporting Documents Specifications Agreement Exhibit C.A2
 
Smart Battery Wireless Remote Retrofit System (SB WRRS)
The SB WRRS is a first-of-its-kind innovation, enabling wireless remote
activation/deactivation of any night vision scope that uses AA batteries.


Unique features and advantages of the SB WRRS:
·
The only battery available that offers remote control functionality

·
Transform any night vision scope that uses AA batteries into a remote-control
enabled device

·
Intelligent, energy-saving feature allows automatic deactivation after 10 mins

·
Fail-safe design protects your ability to manually activate/deactivate the
device



Modernize Your Favorite Night Vision Scope
Frequent manual activation/deactivation of a night vision scope can be
complicated and tedious when operating in the dark. The SB WRRS allows you to
turn your night vision scope on and off easily, without shifting your hands out
of firing position. Any available night vision scope that uses AA batteries can
be equipped with remote-control features, thanks to the SB WRRS.


Reliable, Energy Efficient Design
The system consists of a SB WRRS battery unit and a small remote control unit.
The small, remote control unit can be mounted in any convenient location. The
remote-control unit can be positioned at a distance of up to 20 feet (7 meters)
away; and is uniquely paired with the Tactical Smart Battery, so shared use of
components from different packages is impossible. The remote control unit is
powered by CR2032 lithium battery. One battery lasts through 5000 uses.
The SB WRRS has been rigorously field-tested, and is extremely dependable, but
in case of remote-control failure, the SB WRRS is designed to switch control
back to manual mode, so you will still be able to switch your device on or off
as needed.
In remote control mode, the SB WRRS battery unit will discharge some energy,
whether or not your night vision scope is active, so you will want to manually
switch off the power when you are finished using the scope, but if you forget to
do this, the SB WRRS will help you save power, by automatically switching off
power to the night vision scope after 10 minutes of inactivity. This feature
will help ensure maximum battery life for your night vision scope.


For night vision scopes using 2 AA batteries.
The SB WRRS replaces one of the batteries inside your night vision scope. The
other battery must be replaced with a lithium battery (ER14505M).

 
27

--------------------------------------------------------------------------------

 

EXHIBIT D


TECHNICAL SUPPORT AND WARRANTY AGREEMENT


This Technical Support and Warranty Agreement is made and entered into as of
August 6, 2010 (the “Effective Date”), by and between MechTech, LLC, A
California limited liability company and Innovative Wireless Technologies, Inc.
(formerly known as “Bayrock Ventures, Inc.”) a Delaware corporation (together
with the MechTech, hereinafter referred to as the “Parties”).


The purpose of this document is to supplement the Exclusive Distribution and
Marketing Agreement between MechTech, LLC and Innovative Wireless Technologies,
Inc., in which exclusive Market Rights for the Products were granted to
MechTech, LLC.


The Parties agree to add warranty terms to this agreement over time and as
needed. Not as limitation but for example, the Parties will agree on short-term
warranties, extended warranties, lifetime warranties, etc.


MechTech, LLC, shall not grant any warranty to third parties that exceeds the
warranty terms set forth in this Technical Support and Warranty Agreement.


In Witness Whereof, the parties hereto have executed this Technical Support and
Warranty Agreement as of the date set forth in the first paragraph hereof.


MechTech, LLC
 
Innovative Wireless Technologies, Inc.
     
By:
 
By:
     
/s/ Nicholas D. Mechling
 
/s/ Pavel Alpatov
Nicholas D. Mechling,
 
Pavel Alpatov
Chief Executive Officer
 
Chief Executive Officer
     
And:
         
/s/ Christopher D. Mechling
   
Christopher D. Mechling,
   
Chief Operating Officer
   


 
28

--------------------------------------------------------------------------------

 

EXHIBIT E


NON-DISCLOSURE AGREEMENT


This Mutual Non-Disclosure Agreement (the “NDA”) is made and entered effective
as of August 6, 2010, by and between MechTech LLC, a California limited
liability company, and INNOVATIVE WIRELESS TECHNOLOGY, a Delaware corporation,
to assure the protection and preservation of the confidential and/or proprietary
nature of information to be disclosed or made available to each other in
connection with the Distribution and Marketing Agreement.


In reliance upon and in consideration of the following undertakings, the parties
agree as follows:


1.           Subject to the limitations set forth in paragraph 2, all
information disclosed to the other party, whether marked confidential or not,
shall be deemed to be “Proprietary Information.”  In particular, Proprietary
Information shall be deemed to include any technology, content, trade secret,
information, process, technique, training manual, workbook, algorithm, computer
program (source and object code), design, drawing, formula, business plan or
test data relating to any research project, work in process, future development,
engineering, manufacturing, marketing, servicing, financing, strategic
partnership or personnel matter relating to the disclosing party, its present or
future products, services, sales, suppliers, clients, customers, employees,
investors, business plans, business strategies, cost of operations, and
strategic relationships, whether in oral, written, graphic or electronic
form.  If Proprietary Information is disclosed in oral form, the disclosing
party shall thereafter summarize it in writing and transmit it to the other
party within thirty (30) days of the oral disclosure.


2.           The term “Proprietary Information” shall not be deemed to include
information which:  (a) is now, or hereafter becomes, through no act or failure
to act on the part of the receiving party, generally known or available; (b) is
known by the receiving party at the time of receiving such information as
evidenced by its records; (c) is hereafter furnished to the receiving party by a
third party, as a matter of right and without restriction on disclosure; (d) is
independently developed by the receiving party without any breach of this NDA;
or (e) is the subject of a written permission to disclose provided by the
disclosing party.


3.           Each party shall maintain all Proprietary Information in trust and
confidence and, except as expressly set forth herein, shall not disclose to any
third party or use any Proprietary Information for any unauthorized
purpose.  Each party may use such Proprietary Information only to the extent
required to accomplish the purposes of this NDA as set forth on Exhibit E.A1
hereto.  Proprietary Information shall not be used for any purpose or in any
manner that would constitute a violation of any laws or regulations, including
without limitation, the export control laws of the United States.  No rights or
licenses to trademarks, inventions, copyrights or patents are implied or granted
under this NDA.


4.           Proprietary Information shall not be reproduced in any form except
as required to accomplish the intent of this NDA.

 
29

--------------------------------------------------------------------------------

 


5.           Each party under this NDA shall advise its employees who might have
access to Proprietary Information of the confidential nature thereof and agrees
that its employees shall be bound by the terms of this NDA.  No Proprietary
Information shall be disclosed to any employee who does not have a need for such
information.  The receiving party shall not disclose any Proprietary Information
to any third party without the disclosing party's express, written consent.


6.           All Proprietary Information (including all copies thereof) shall
remain the property of the disclosing party and shall be returned to the
disclosing party after the receiving party's need for it has expired, or upon
request of the disclosing party, and in any event, upon completion or
termination of this NDA.


7.           Notwithstanding any other provision of this NDA, disclosure of
Proprietary Information shall not be precluded if such disclosure:


(a)           is in response to a valid order of a court or other governmental
body of the United States or any political subdivision thereof; provided,
however, that the responding party shall first have given notice to the other
party hereto and shall have made a reasonable effort to obtain a protective
order requiring that the Proprietary Information so disclosed be used only for
the purposes for which the order was issued;


(b)           is otherwise required by law; or


(c)           is otherwise necessary to establish rights or enforce obligations
under this NDA, but only to the extent that any such disclosure is necessary.


8.           This NDA shall continue in full force and effect for so long as the
parties continue to exchange Proprietary Information.  This NDA may be
terminated by either party at any time upon thirty (30) days written notice to
the other party.  The termination of this NDA shall not relieve either party of
the obligations imposed by Paragraphs 3, 4, 5, 6 and 11 of this NDA with respect
to Proprietary Information disclosed prior to the effective date of such
termination and the provisions of those Paragraphs shall survive the termination
of this NDA for a period of five (5) years from the date of such termination.


9.           Any dispute or claim hereunder between the named Parties, shall be
resolved by binding arbitration before the American Arbitration Association in
San Diego, California under the laws of the State of California. This shall be
the exclusive remedy between the Parties, and both parties hereby give up any
rights to trial by jury, court, appeal, or any other judicial mechanism for
resolving disputes.


10.          This NDA and Exhibit E.A1 attached hereto and hereby incorporated
herein, contain the final, complete and exclusive NDA of the parties relative to
the subject matter hereof and supersedes all prior and contemporaneous
understandings and NDAs relating to its subject matter.  This NDA may not be
changed, modified, amended or supplemented except by a written instrument signed
by both parties.


11.          Each party hereby acknowledges and agrees that in the event of any
breach of this NDA by the other party, including, without limitation, the actual
or threatened disclosure or unauthorized use of a disclosing party's Proprietary
Information without the prior express written consent of the disclosing party,
the disclosing party will suffer an irreparable injury, such that no remedy at
law will afford it adequate protection against, or appropriate compensation for,
such injury.  Accordingly, each party hereby agrees that the other party shall
be entitled to specific performance of the receiving party's obligations under
this NDA, as well as such further relief as may be granted through binding
arbitration.

 
30

--------------------------------------------------------------------------------

 


12.           The parties’ rights and obligations under this NDA will bind and
inure to the benefit of their respective successors, heirs, executors and
administrators and permitted assigns.


13.           If any provision of this NDA is found by a proper authority to be
unenforceable, that provision shall be severed and the remainder of this NDA
will continue in full force and effect.


14.           Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon the
personal delivery, or sent by certified or registered mail, postage prepaid,
three (3) days after the date of mailing.


In Witness Whereof, the parties hereto have executed this NDA as of the date set
forth in the first section hereof.


MechTech, LLC
 
Innovative Wireless Technologies, Inc.
     
By:
 
By:
     
/s/ Nicholas D. Mechling
 
/s/ Pavel Alpatov
Nicholas D. Mechling,
 
Pavel Alpatov
Chief Executive Officer
 
Chief Executive Officer
     
And:
         
/s/ Christopher D. Mechling
   
Christopher D. Mechling,
   
Chief Operating Officer
   


 
31

--------------------------------------------------------------------------------

 
 
Non-Disclosure Agreement Exhibit E.A1


Purpose for which Proprietary Information is to be disclosed:  To enter into a
business relationship.

 
32

--------------------------------------------------------------------------------

 

EXHIBIT F


SHIPPING AGREEMENT


This Shipping Agreement is made and entered into as of August 6, 2010 (the
“Effective Date”), by and between MechTech, LLC, A California limited liability
company and Innovative Wireless Technologies, Inc. (formerly known as “Bayrock
Ventures, Inc.”) a Delaware corporation (together with the MechTech, hereinafter
referred to as the “Parties”).


The purpose of this document is to supplement the Shipping Agreement between
MechTech, LLC and Innovative Wireless Technologies, Inc., in which exclusive
Market Rights for the Products were granted to MechTech, LLC.


The Parties agree to add standard shipping terms to this agreement over time and
as needed.  MechTech, LLC, shall not grant any shipping terms to third parties
that exceeds the shipping terms set forth in this Shipping Agreement.


In Witness Whereof, the parties hereto have executed this Shipping Agreement as
of the date set forth in the first paragraph hereof.


MechTech, LLC
 
Innovative Wireless Technologies, Inc.
     
By:
 
By:
     
/s/ Nicholas D. Mechling
 
/s/ Pavel Alpatov
Nicholas D. Mechling,
 
Pavel Alpatov
Chief Executive Officer
 
Chief Executive Officer
     
And:
         
/s/ Christopher D. Mechling
   
Christopher D. Mechling,
   
Chief Operating Officer
   


 
33

--------------------------------------------------------------------------------

 

Shipping Agreement Exhibit F.A1


Innovative Wireless Technology
Address:
Phone:                                Fax:
Email:
PURCHASE ORDER
 
The following number must appear on all related
correspondence, shipping papers, and invoices:
  
P.O. NUMBER:

   

To:
[Name]
MECHTECH LLC
[Street Address]
[City, ST  ZIP Code]
[Phone]
Ship To:
[Name]
[Company Name]
[Street Address]
[City, ST  ZIP Code]
[Phone]



P.O. DATE
 
REQUISITIONER
 
SHIPPED VIA
 
F.O.B. POINT
 
TERMS
 
  
 
  
 
  
 
  
 



QTY
 
UNIT
 
DESCRIPTION
 
UNIT PRICE
 
TOTAL
                     
SUBTOTAL
       
DELIVERY DUTY PAYABLE
       
SALES TAX
       
SHIPPING & HANDLING
       
OTHER
       
TOTAL
   



1.     This order will be entered in accordance with the prices, terms, delivery
method, and specifications listed above and the terms of the MECHTECH/IWT
Exclusive Distribution and Marketing Agreement.
   
2.     All products will be shipped Delivered Duty Paid.
   
3.     Send all correspondence to the addresses set forth above.
                   
Authorized by
Date


 
34

--------------------------------------------------------------------------------

 
